DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-19 are pending.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-3 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2015/0374040).

Per claim 1, Chen teaches an inhalation component generation device, comprising:
a load (Fig. 2; heater strip 30; ¶22) configured to vaporize or atomize an inhalation component source with electric power from a power supply (Fig. 2; power supply 40; ¶22); and
circuitry (Fig. 2; control module 100; ¶23) configured to
acquire a value related to an operation amount of the load and a voltage value of the power supply (The control module 100 is configured to acquire a value from a smoking detecting module 200 that indicates an operation amount of the heater strip, i.e., if smoking is detected, an output current from a driving module 300 is controlled and supplied to the heater strip 30.  The control module 100 is also configured to acquire a voltage value of the power supply 40 (¶23-33)); and
estimate or detect at least one of degradation and failure of the power supply based on the value related to the operation amount of the load operated in a period in which the acquired voltage value of the power supply is in a predetermined voltage range (The power supply 40 is determined to be in a undervoltage state when smoking is detected and the voltage of the power supply 40 is an undervoltage range (¶33)).

Per claim 2, Chen teaches the inhalation component generation device of claim 1, further comprising: a sensor (Fig. 2; air flow sensor 20 and smoking detecting module 200; ¶22) configured to output a signal requesting an operation of the load, wherein the circuitry is configured to derive the value related to the operation amount of the load based on an output of the sensor.

Per claim 3, Chen teaches the inhalation component generation device of claim 2, further comprising: an inhalation port (¶10) for inhaling by a user, wherein the sensor is configured to output an output a signal that varies depending on inhalation from the inhalation port, the circuitry is configured to detect the inhalation based on the signal output by the sensor; and derive the value related to the operation amount of the load based on at least one of a period or an amount of the detected inhalation (If smoking is detected, an output current from a driving module 300 is controlled and supplied to the heater strip 30 (¶29)).

Per claim 18, Chen teaches an inhalation component generation device, comprising:
a load (Fig. 2; heater strip 30; ¶22) configured to vaporize or atomize an inhalation component source with electric power from a power supply (Fig. 2; power supply 40; ¶22); and
circuitry (Fig. 2; control module 100; ¶23) configured to
acquire a value related to an operation amount of the load and a voltage value of the power supply (The control module 100 is configured to acquire a value from a smoking detecting module 200 that indicates an operation amount of the heater strip, i.e., if smoking is detected, an output current from a driving module 300 is controlled and supplied to the heater strip 30.  The control module 100 is also configured to acquire a voltage value of the power supply 40 (¶23-33)); and
estimate or detect at least one of degradation and failure of the power supply based on a voltage of the power supply changed in a period in which the acquired value related to the operation amount of the load is in a predetermined range (The power supply 40 is determined to be in a undervoltage state when the voltage of the power supply 40 is an undervoltage value and smoking is detected from the smoking flag being in State 1 (¶33)).

Per claim 19, Chen teaches a method performed by an inhaler device, the method comprising:
acquiring a value related to an operation amount of a load (Fig. 2; heater strip 30; ¶22) configured to vaporize or atomize an inhalation component source with electric power from a power supply (Fig. 2; power supply 40; ¶22) and a voltage value of the power supply;
acquire a value related to an operation amount of the load and a voltage value of the power supply (The control module 100 is configured to acquire a value from a smoking detecting module 200 that indicates an operation amount of the heater strip, i.e., if smoking is detected, an output current from a driving module 300 is controlled and supplied to the heater strip 30.  The control module 100 is also configured to acquire a voltage value of the power supply 40 (¶23-33)); and
estimate or detect at least one of degradation and failure of the power supply based on the value related to the operation amount of the load operated in a period in which the acquired voltage value of the power supply is in a predetermined voltage range (The power supply 40 is determined to be in a undervoltage state when smoking is detected and the voltage of the power supply 40 is an undervoltage range (¶33)).

Claim Objections
5.	Claims 4-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Per claim 4, the prior art of record is silent on the inhalation component generation device of claim 1, wherein the circuitry is configured to: compare the value related to the operation amount of the load operated in a period in which the acquired voltage value of the power supply is in the predetermined voltage range with a predetermined threshold; and determine that the power supply has been degraded or has failed in a case that the value related to the operation amount of the load is equal to or less than the predetermined threshold.  Claims 5-14 are consequently objected to due to their dependence on claim 4.
Per claim 15, the prior art of record is silent on the inhalation component generation device of claim 1, wherein the circuitry is configured to: integrate, as an integral value, a time in which the voltage of the power supply has dropped without contributing to the vaporization or atomization of the inhalation component source in the predetermined range; and add a value obtained by correcting the integral value based on a predetermined relationship to the value related to the operation amount of the load.
Per claim 16, the prior art of record is silent on the inhalation component generation device of claim 1, wherein the predetermined voltage range is set to a range excluding a plateau range in which a change in voltage value of the power supply with respect to a change in the charged amount of the power supply is smaller than other voltage ranges.  Claim 17 is consequently objected to due to its dependence on claim 16.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852